Citation Nr: 1210766	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-44 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a liver disability. 

4.  Entitlement to an increased rating for iliotibial band syndrome, right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for iliotibial band syndrome, left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to July 2002

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in October 2009.   

In his December 2009 VA Form 646, the Veteran requested a Travel Board hearing.  The hearing was scheduled for August 16, 2011.  The Veteran failed to report or offer good cause for his failure to report.  


REMAND

The Board notes that the Veteran's service treatment records show no findings attributed to a stomach, back, or liver disability.  It appears that the Veteran's claims for these disabilities are limited to a theory of secondary service connection.

Back
The Veteran alleges that his back disability is secondary to his bilateral knee disabilities.  The RO scheduled the Veteran for a VA examination and obtained an opinion in September 2008.  However, the opinion was incomplete.  The examiner found that the bilateral knee disabilities did not cause the Veteran's back disability.  However, secondary service connection can also be granted based on aggravation of a non-service connected disability.  The examiner offered no opinion regarding aggravation.  The Board finds that a new VA examination and opinion are warranted for the purpose of determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused, or aggravated by, his service connected bilateral knee disabilities and/or altered gait that is the result of his bilateral knee disabilities.    

Stomach/Liver
The Veteran alleges that his stomach and liver disabilities are secondary to his service connected disabilities.  Specifically, he believes that his stomach/liver disabilities were caused or aggravated by pain relievers, specifically non steroidal anti-inflammatory drugs (NSAIDs).  The Board notes that the claim file does not contain a competent medical opinion upon which a decision on the matter can be based.  The Board finds that a VA examination and opinion are warranted for the purpose of determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's stomach and/or liver disabilities were caused, or aggravated by, medicine (NSAIDs) taken to treat his service connected disabilities.    

Knees
In its December 2008 rating decision, the RO denied increased ratings for the Veteran's bilateral iliotibial band syndrome.  In January 2009, the Veteran filed a timely notice of disagreement in which he stated "please accept this as a notice of disagreement on your ratings."  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of his back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused, or aggravated by, his service connected bilateral knee disabilities and/or altered gait that is the result of his service connected bilateral knee disabilities.    

2.  The Veteran should be afforded a VA gastrointestinal examination for the purpose of determining the nature, etiology and severity of the Veteran's stomach and liver disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's stomach disability and/or liver disability was caused, or aggravated by, medicine (NSAIDs) taken to treat his service connected disabilities.    

3.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to increased ratings for right and left iliotibial band syndrome.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


